238 Ga. 682 (1977)
235 S.E.2d 374
PIERCE
v.
THE STATE.
31848.
Supreme Court of Georgia.
Submitted January 3, 1977.
Decided April 5, 1977.
Rehearing Denied April 22, 1977.
*683 Jones, Jones & Hilburn, Paul D. Jones, Jr., for appellant.
William J. Pierce, Jr., pro se.
Beverly B. Hayes, District Attorney, Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellee.
PER CURIAM.
This appeal is from a conviction for murder and a life sentence. The homicide occurred in January of 1971, the trial took place in August of 1973, and the case has finally reached this court for review.
On August 17, 1971, the appellant gave a taped confession to law enforcement officers. During the trial, and in the presence of the jury, there was abundant evidence that the taped confession was freely and voluntarily given by the appellant. Defense counsel even examined the officer who made the recording. After all of this took place in the presence of the jury, the foundation for the admissibility of the confession, defense counsel then objected to the admissibility of the confession contained on the tape on the ground that its admissibility had not been determined outside of the presence of the jury. Though presented in the presence of the jury, the evidence clearly showed that the confession was freely and voluntarily given by the appellant. Since there was no objection to this foundation evidence, appellant's later objection to the admissibility of the taped confession was without merit. And his contention here, that a Jackson-Denno hearing was not conducted, is likewise without merit.
A reading of the transcript shows that there was more than adequate evidence to corroborate the confession, and the evidence was more than adequate to warrant the conviction.
We find no error.
Judgment affirmed. Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.